Title: To Benjamin Franklin from James Parker, 3 February 1766
From: 
To: 


After completing his examination of the Franklin and Hall accounts and drawing up a report, James Parker wrote this letter to accompany one copy of the report he planned to send to Franklin by the New York packet. He then copied the first long paragraph that deals with the valuation of the printing materials and the account itself. This second version of the paragraph differs only trivially from the text as printed here. To this copied passage he added two much shorter paragraphs that repeat the substance of the second paragraph here, the mention of Foxcroft’s journey to Virginia, and comment on the cold weather; he signed the second letter and then added a postscript repeating in essence, though not in phraseology, the first postscript here about Hall’s employment of clerks. This second version of his letter he explained, he was leaving with Hall “to be sent with one Copy of the Accounts.” Understandably, therefore, it does not include the three postscripts Parker wrote after returning to Burlington. Since this second version contains nothing not amply covered in the first version as printed here, except as noted below, and indeed omits nearly everything in it beyond what deals with the Franklin and Hall accounts and with Parker’s and his son’s ill health, it seems unnecessary to reprint any part of it here.
  

Honoured Sir
Philadelphia, Feb. 3. 1766.
This accompanies one Copy of the State of your Accounts with Mr. Hall, according to the best of my Skill and Judgment and the Quantity and State of the Printing Office: And tho’ I have endeavoured to mention every Thing as plainly as I could, yet possibly some Articles may need a little Explanation besides what is so set down: The Valuation of the Printing Materials seems smaller than I imagined it would be; but as I examined all the Letter, and saw the whole weighed, I could not do otherways, for the greatest Part of the Letter is much worn; the Old Brevier fit for very little, and Mr. Hall purposes to throw it by as soon as he can, having got a new Fount himself already come over, to use in its Stead and indeed the Whole is worn much except the Double Pica and newest English, tho’ neither of them are new. We weighed the Forms and Pages of Almanacks &c. with all the Rules in and about them, So that those Rules are charged in the Letter, the same as the Letter: In weighing a Form we only took the Chace out of the Weight, and in Weighing the Letter in the Cases, we weighed two empty Cases first, and took their Weight always out of it. The Furniture and Rules not actually up in Forms, and weighed with the Letter, were but little and poor, and he must soon get himself more: One of the Presses is almost done its best, having been mended so often, as to be very patch’d and Shackled: On the Whole, I think I have valued it at what I thought was the Value of it, supposing no Advantage of one wanting to buy it or of one wanting to sell it, on either Side to be taken. Yet Mr. Hall says, if there be any Particulars in it, that you shall make Objection to, he is willing it should be rectified. With Respect to the Paper furnished by you he says, he had no other Rule to ascertain it, than by the Work-Books, which we carefully look’d over, and set down the Quantity used in every Job and News-paper. As the Paper used for Publick Work before 1756, and sundry other Work, had been settled and accounted for to you already, as by the Accounts he produced in your own Writing appears. Tho’ we settled the Pocket Almanacks he sold at 6d. which is as he sold them wholesale, yet he charges you with those sent to Rhode-Island but at 4d. which were part of those he charges himself at 6d. at. The Money paid by him in England at sundry Times, as charged Sterl. we rekon’d Exchange at 170, as a Medium, as for some of that Money he gave above £180—and for some others, little more than 160, And we have been as exact in reckoning every Thing as we possibly could. We had gone on very nigh finishing, when we recollected some of the Money, both of what you received, and what he had, was due to you before the Partnership began: This obliged us to have a new research, and a thorough new Examination of all the Books and Accounts, and discovered, that he had received the Sum of £246 4s. 2½d. of Money due to you before the Partnership began, which Sums being included already in the Articles of Numb. 1, on the Credit side, where by you are credited for One half of it, we Credited the other Half at the Bottom of the General Account, being £123 2s. 1¼d. Again, we found of the Sums you had received, the Sum of £185 6s. 7d., which belonged to you before the Partnership began, and as you had been charged with Half of that Sum in No. 3. Debtor side, so we have Credited the General Account for that other Half being £92 13s. 3½d. This we thought the most eligible Way, as we had already enter’d, and cast up the Whole before: On your Considering this Matter, I think you will find this to be the right, and perhaps the best that could be, to set such blended Accounts in the clearest Light. There are some of the Books and Pamphlets printed in the Partnership unsold, some of which he has taken to himself, and allowed for them, but some others which don’t appear saleable, he has left, and if hereafter any of them sells, he will account for them: And upon the Whole, if any Mistake or Error shall be hereafter discovered on either Side, he is willing it Should be rectified. If you should return home this Spring or Summer, you can examine any Thing you shall think wrong yourself: as I shall leave the final Passing of them, till I hear from you, or such Return to do it yourself.
My last to you was from Burlington, the End of last December, and beginning of January. I came down here, tho’ scarce able to crawl, the 16th Instant. I continued all the rest of the Month to proceed on with the Accounts, whenever I was able to stir, tho’ I had a Relapse, or rather only an Increase of the Pain, a few Days after I came, that rendered me unable to walk for three Days, and am still but very poorly. I hope to be able to get back again to Burlington, as it is not comfortable to be sick from home, nor there neither, if it could be help’d. I have now been in the Joint three Months, and have had it some Days in the Heart and Stomach so bad, I thought I could not live: My Son [has] been sick above three Months—and he is but poorly yet, tho’ he is mending, and likely to get well: on the Whole, this Year past has been a distressed one with me. But God’s Will be done.
Mr. Foxcroft is gone to Virginia, and I have not heard any Thing from him since his Departure: I wish I may hear from you, before the End of this Month, where I am to put the Printing-Materials of B. Mecom’s that are now in Burlington: I have no body there at Work, all my Boys being gone to New York and Woodbridge: and indeed, I have no Work for them to do, if they were there: I would immediately away to New York now, were I able to travel at any Rate but I even fear, I shall hardly be able to get back to Burlington only, as the Weather is uncomfortable: but I will go assoon as I can. I think I wrote you before, I had secured the Goods you sent to Mr. Hughes, but they are unopen’d, as I would be there myself. I wrote also to Balfour, which I enclosed to you, and hope you will have received it: I don’t know any Thing further material about Affairs wherein I am concerned. And those relating to the Publick you will doubtless have from abler and better Hands. I wrote to B. Mecom lately, but had but a short Answer that he would soon send me the Account &c. I have wrote again—But—I fear nothing can quicken his Sluggishness. I have told Holt I intend to come to New York, and take my Printing Office again: I don’t know what he designs: he keeps it secret from me: I heard the Gentlemen of Virginia were trying to get a new Printer, in Opposition to Mr. Royle,because he declined going on, or was too much under the Influence of the Governor there: and as Green and Rind are parted, I imagine Rind is the Man, and that they have bought the Office, that was Stretch’s, which by an Invoice I saw of it, was very compleat and good, so that if it be so, it will be bad for Billy Hunter, whether Royle lives or dies: It was reported Royle grew worse after his Return home but as we have not heard lately from thence, I can’t say no more about it, and doubtless you will hear from thence from Mr. Foxcroft soon, who can give you a better Account of the Matter.
As I am necessarily to send you two Copies of the Accounts, &c. so another to the same Purpose as this, I shall leave in Mr. Hall’s Hands to be forwarded to you with them. Therefore I think I can add no more, than all Respects &c. from Your most obliged Servant
James Parker.

PS. Mr. Hall made some Demands for hiring a Clerk: He says he hired one at your Particular Request at one Time: that he had one constantly from 1753: and for 18 Months two of ’em: never less than 20s. a Week, and great Part of the Time 25. He also must keep one Still, to draw out Accounts and get in the Money due, and thinks Part of the Expence should be yours: As the Articles were silent on that Head, and my Power did not extend so far, I could only refer it to you: Two Iron Fire places of yours are left, and he having a Year or two ago, purchased two Cannon Stoves, he keeps them himself as he bought them with his own Money.
Burlington, Feb. 10. I got as well home here as I expected: the Gout not quite left me yet. As soon as my Strength will admit, I shall set forward for NewYork: No Packet come in yet tho’ momentarily expected: I shall send down B. Mecom’s Printing Office to Philadelphia, immediately, as Mrs. Franklin says she will see Care taken of it.



Feb. 11. I just now heard Mr. Holt has had an Execution levied on his Goods: he does not tell me so himself, but I have heard it, and fear its too true: I believe I shall be a far greater Loser by him, than you were by B. Mecom: Its an easy Thing to behave with Fortitude, when all goes generally well: But I must exert it notwithstanding all may go against me: and indeed, I know I can’t command Success in my Affairs, but as far as Resignation, and a Steady Diligence could deserve it, I have endeavoured it: I have supported others and almost Starv’d myself: but I am thankful its no worse, and will still say, God’s Will be done.


  
Feb 20. Last Night heard the Packet was come in, but no Letter for me, so I now attempt to close: I am still poorly with this wretched Gout, or rather now a real Rheumatism, as it takes all my Bones. Hope only remains at the Bottom of the Box. I long for my Health to go to New York, but I must submit.
One Thing I forgot to mention, I must now note. One Box of Goods sent to Mr. Hughes came by Capt. Tillet, this I suppose is the Stationary: this I have in my Store at NewYork, but I have Advice of another come in Capt. Berton, which I suppose is the Electrical Machine: but as you have never sent a Bill of Lading for it either to Mr. Hughes or me, Capt. Berton won’t deliver it without a Bill of Lading tho’ I sent him Word I would indemnify him: so he keeps it in his Possession, and I cannot demand it without a Bill. &c.
All Mecom’s Materials are sent down to Philadelphia. Adieu.

